                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

RODNEY M. CONLEY,
                                             CASE NO. 2:19-CV-3500
       Petitioner,                           JUDGE JAMES L. GRAHAM
                                             Magistrate Judge Chelsey M. Vascura
       v.

CHAE HARRIS, WARDEN,
LEBANON CORRECTIONAL INST.,

       Respondent.

                                            ORDER

       On September 20, 2019, the Magistrate Judge issued a Report and Recommendation

pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United States District

Courts recommending that the petition for a writ of habeas corpus be transferred to the United

States Court of Appeals for the Sixth Circuit as successive. (ECF No. 3.) Although the parties

were advised of the right to file objections to the Magistrate Judge’s Report and

Recommendation, and of the consequences of failing to do so, no objections have been filed.

       The Report and Recommendation (ECF No. 3) is ADOPTED and AFFIRMED. This

action hereby is TRANSFERRED to the Sixth Circuit as successive.

       Petitioner has waived the right to appeal by failing to file objections. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Therefore, the

Court DECLINES to issue a certificate of appealability.

       IT IS SO ORDERED.

Date: October 16, 2019                               ____s/James L. Graham_____________
                                                     JAMES L. GRAHAM
                                                     United States District Judge
